EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Britton on 08/06/2021.

The application has been amended as follows: 
Cancel claims 7 and 21 and replace claims 1 and 6 filed on 06/18/2021 with the following claims.
1.           (Currently Amended) A surgical system, comprising:
a robotic device;
a surgical tool coupled to the robotic device and comprising a distal end;
a neural monitor configured to generate an electrical signal and apply the electrical signal to the distal end of the surgical tool, wherein the electrical signal causes innervation of a first portion of a patient’s anatomy which generates an electromyographic signal;
a sensor configured to measure the electromyographic signal;
wherein the neural monitor is configured to:

cause feedback to be provided 
wherein the robotic device is configured to vary a force on the surgical tool as a function of the distance measured by the neural monitor such that the robotic device constrains the surgical tool from reaching the portion of the nervous tissue;
wherein the feedback causes the robotic device to modify the force by adding a component to the force that points away from the nervous tissue, wherein a magnitude of the component is proportional to the feedback.

6.           (Currently Amended) The surgical system of claim 1, wherein the force 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHID BENDIDI/Primary Examiner, Art Unit 3667